REQUESTED BY: Dear Senator:
You write asking if the provisions of LB 220A would apply to local subdivisions of state government, namely counties, cities, and school districts. LB 220A is an act requiring that employers shall pay wages to their employees on a regular basis and provides remedies for nonpayment.
Section 2(1) of the bill defines employer to `mean any individual, partnership, association, joint stock company, trust, corporation, the administrator or executor of the estate of a deceased individual, or the receiver, trustee, or successor thereof, employing any person as an employee, except that employer shall not be construed to include the state.' Obviously, the enumerated entities do not include the state nor any of its governmental subdivisions. Had the word `person' been used, then your question might perhaps be a little difficult as section 49-801 defines a person as including bodies politic and corporate which could possibly include governmental subdivisions. However, the state or its governmental subdivisions are not normally, unless the context of the statute is otherwise, included with the specific entities listed.
A question, perhaps, could be raised that by the exception which only applies to the state, that we might infer that other local governmental subdivisions would be included. We do not feel that this would be a valid argument. It would appear, rather, that this language was used out of an over abundance of caution as normally when a state or its governmental subdivisions are brought within the terms of an act, it is done rather specifically. See section 48-106 which specifically provides that the Workmen's Compensation Act shall apply to the `State of Nebraska and every governmental agency created by it.' Also see section 48-604(4)(a) which brought the state and its instrumentalities under the Employment Security Act.
In view of the foregoing, we conclude that the phrase `except that employer shall not be construed to include the state' is mere surplusage as the state or its governmental subdivisions do not fall within the definition of any of the specific entities mentioned.